Title: From Benjamin Franklin to Richard Bache, 1 December 1772
From: Franklin, Benjamin
To: Bache, Richard


Loving Son,
London, Dec. 1. 1772
I have received yours of Oct. 6 and 13. and Sally’s of Oct. 25. It rejoices me to hear that you are all well, and that Benja. is recovered of the Measles. I will write him a little print Letter, as soon as I hear that he can read Print.
Thanks to God, I am perfectly well at present, but being so far advanced in Life, I cannot expect a long Continuance of Health free from the usual Infirmities of Age.
The Mr. Coombes to whom you wrote, was burnt out a few Days before your Letter came to hand, but sav’d enough of his Stock to come within his Insurance. He will pay the Charge you mention, tho’ he has not yet.
I am pleas’d you follow’d the Advice of your Brother, relating to the Money due from Goddard; for tho’ I think with you that the Company is bound in Honour to make it good, I suppose there may be reasons for not making the Demand at present, which your Brother may be acquainted with tho’ I am not.
Mrs. Stevenson is pleas’d that her Care in procuring the Things for Sally, has given Satisfaction: and I am glad they proved agreable. My Love to your Wife and Son. If I hear that he continues a good Boy, I shall love him very much, and send him something by Capt. All. I am, my dear Children, Your affectionate Father
B F
Mr BacheDecemr Packet.
